          Case 1:20-cv-01489-AT Document 27 Filed 04/14/20 Page 1 of 2




                        DECLARATION OF JANICE WALKER



My name is Janice Walker and I am over the age of 18 and fully competent to make this
declaration. Under penalty of perjury, I declare the following:

 1.      I am a registered Georgia voter and reside in Gwinnett county.

 2.      I am a United States citizen and 69 years old. I have not been declared mentally
         incompetent by a judge, and I am not currently serving a sentence for a felony
         conviction.

 3.      I am voting by mail this year because of the COVID-19 pandemic.

 4.      I am concerned about the virus because according to the World Health Organization,
         The Center for Disease Control, local and national health official, based on what they
         currently know about COVID-19, I am at risk simply because COVID-19 exist.

 5.      The government is asking citizens to vote by absentee ballots. That is okay with me.
         My issue with this process is voters have to apply postage to both the application to
         vote absentee and to return the actual ballot.

 6.      In my modest opinion, I see this as a way to discourage people from voting.

 7.      How will people determine how much postage to affix to the application and ballot. I
         can’t think of any non-business, average every day citizen that owns a postage scale.
         They would have to make a trip to the post office (if there is post office in their
         neighborhood). Some banks and grocery stores sell postage stamps. However, the
         questions remain: How much postage do I use; will the post office deliver the
         application or ballot if there’s not enough postage on it?

 8.      Let us not forget the “Stay-in-place” Order. I purchased a book of postage stamps last
         month from the post office on Britt Road. I’m so happy that I purchased stamps before
         the COVID-19’s Stay-In-Place order was implemented.

 9.      The absentee voting process can and will be complicated enough for voters. Why
         complicate the process further by forcing people to request an application and mail it in.
         Wait for a ballot. Fill out the ballot and mail it.
Case 1:20-cv-01489-AT Document 27 Filed 04/14/20 Page 2 of 2
